Citation Nr: 0214763	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to March 28, 2001 for 
grants of service connection for right shoulder disability, 
for hearing loss, left ear, and for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
August 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which 
granted claims of entitlement to service connection for right 
shoulder disability, for hearing loss, left ear, and for 
tinnitus, effective March 28, 2001.  The veteran disagreed 
with the effective date assigned for each award of service 
connection in October 2001, and, after a statement of the 
case was issued in November 2001, the veteran submitted a 
timely substantive appeal in December 2001.  

By a rating decision issued in November 2001, the RO granted 
service connection for chronic degenerative changes, lumbar 
spine, effective March 28, 2001.  The record before the Board 
does not reflect that the veteran has disagreed with any 
aspect of that grant of service connection, although the time 
allowed by statute for disagreement or appeal has not yet 
expired.  That issue is not before the Board on appeal at 
this time.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
has been obtained.

2.  VA received the veteran's application for benefits on 
March 28, 2001.



CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2001, 
for grants of service connection for right shoulder 
disability, for hearing loss, left ear, and for tinnitus are 
not met, and there is no entitlement under the law to an 
effective date prior to March 28, 2001 for these grants of 
service connection.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the grants of service connection 
for a right shoulder disability, for hearing loss, left ear, 
and for tinnitus should be effective prior to March 28, 2001.  
The veteran completed a claim for compensation for those 
disabilities while he was still in service and stationed at 
Holloman Air Force Base.  He contends that he submitted that 
application to the appropriate military office, and was 
advised that the application would be forwarded to VA.  
Because he completed the application for compensation for 
these disabilities prior to his service discharge, he 
contends that the awards of service connection for these 
disabilities should be effective September 1, 1999, the day 
following his service discharge.  

The veteran's representative points out, in a January 2002 
statement, that the veteran has provided a copy of an 
application for compensation dated in May 1999.  That copy is 
distinguishable from the application received by VA and 
present in the claims file, as shown by the letters "NM" at 
the top of the VA form, which are not present on the 
veteran's copy.  The representative notes that the veteran 
has provided the date, place, and name of the office to which 
he submitted an application for VA compensation in July 1999.  

The veteran's contention that he completed an application for 
compensation while in service which he believed would be 
submitted directly to VA is credible.  Accepting the facts as 
stated by the veteran, the Board must determine whether 
governing statutory authority allows assignment of an 
effective date prior to March 28, 2001, as requested by the 
veteran, for these awards of service connection.  

The governing statutory provision, 38 U.S.C.A. § 5110, 
provides that the effective date of a grant of service 
connection will be the day following the veteran's discharge 
or release from active service or date entitlement arose, if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.4(b), 3.400(b).

In this case, the veteran's application for service 
connection for the disabilities at issue was received by VA 
on March 28, 2001.  The Board notes that there is no 
contention that the determination the veteran's application 
for VA compensation was received by VA on March 28, 2001 is 
incorrect or that the application now associated with the 
claims file was received prior to that date.  

The statutory language is clear.  The day following a 
veteran's discharge may be assigned as the effective date of 
an award of service connection only if the veteran files the 
application for service connection for that disability within 
one year after the service discharge.  Here, the veteran's 
service discharge was in August 1999.  The application for 
service connection was not received until March 2001, more 
than 18 months after the veteran's service discharge.  The 
governing statutory provision does not authorize VA to assign 
the day following the veteran's service discharge as the 
effective date of the awards of service connection at issue 
in this appeal under these circumstances.  
 
The veteran contends that, since he filled out the 
application on a timely basis and since it was the military's 
(government's) responsibility to submit the claim and VA's 
responsibility to process the claim, he should not be 
penalized for the delay by one or both of the responsible 
government entities.  However, the veteran has not provided 
reference to any statutory or regulatory basis which would 
allow VA to assign an effective date prior to March 28, 2001, 
for the awards of service connection at issue.  The Board has 
therefore considered whether it is able to find any provision 
authorizing an effective date prior to March 28, 2001.  

The Board notes that, under the provisions of 38 U.S.C.A. § 
7722, VA shall, to the maximum extent possible, provide 
veterans and their dependents with assistance in preparing 
and presenting claims for veterans benefits.  However, with 
regard to 
38 U.S.C.A. § 7722, the United States Court of Appeals for 
the Federal Circuit has stated that it is doubtful whether 
these provisions create any enforceable right.  Rodriguez v. 
West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  Furthermore, 
that Court has held that nothing in § 7722 suggests that a 
"failure to provide assistance to a claimant justifies 
ignoring the unequivocal command in 38 U.S.C. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefor."  Id.  Thus, this 
statutory provision does not authorize VA to grant the 
veteran's appeal.

The veteran is raising what amounts to a theory of relief 
based on principles of equity or equitable tolling of the 
period allowed by statute for filing a claim which may be 
granted as of the day following a veteran's discharge.  
However, the statutory provision which governs effective 
dates, 38 U.S.C.A. § 5110, does not authorize consideration 
of equitable tolling.

The United States Court of Appeals for the Federal Circuit 
has held that, although equitable estoppel is available 
against the government, it is not available to grant a money 
payment where Congress has not authorized such a payment or 
the recipient does not qualify for such a payment under 
applicable statutes.  McCay v. Brown, 106 F.3d 1577 (Fed. 
Cir. 1997).  The Federal Circuit further stated that 
equitable tolling may be applied against the United States in 
certain cases, such as where the claimant has actively 
pursued his judicial remedies by filing a defective complaint 
during the statutory period or been induced or tricked into 
missing the statutory deadline.  See McCay, 106 F.3d at 1582.  
In this case, the veteran has not shown that any circumstance 
prevented him from determining, within the year following his 
service discharge, whether his claim had been filed, or from 
filing a formal or informal claim which would have allowed 
the assigned effective date he seeks.  
Moreover, in this case, as in McCay, the veteran does not 
seek to toll a statute of limitations in order to bring a 
claim that would otherwise be time barred.  Rather, he seeks 
to obtain benefits retroactive to the time he asserts he 
filed his application for such benefits.  The Federal Circuit 
determined that such relief is expressly prohibited by 
section 5110(g).  Id. at 1581, 1582.  The Federal Circuit 
noted the provisions of 38 U.S.C.A. § 503, which allow the 
Secretary of Veterans Affairs to provide equitable relief for 
administrative error.  Id. at 1581.  This provision does not, 
however, authorize the Board to provide equitable relief on 
the Secretary's behalf, nor has the Secretary delegated such 
authority to the Board. 

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  

Based on the discussion above, as the evidence does not show 
that a claim was received by VA within one year of the date 
of the veteran's service discharge, the Board must conclude 
that the preponderance of the evidence is against a finding 
that the Board may assign an effective date earlier than 
March 28, 2001 for the awards of service connection at issue.

The Board notes that, before the veteran submitted the March 
2001 claim underlying this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), was enacted.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The veteran was notified of the 
provisions of the VCAA in March 2001, after he submitted his 
claim.  The RO adjudicated the veteran's claim in conformity 
with the provisions of the VCAA, and again discussed certain 
provisions of the VCAA in the November 2001 statement of the 
case.



The veteran has not identified any additional evidence which 
might be relevant to this case.  The Board notes that the 
veteran has requested that VA conduct an investigation to 
determine which governmental agency was responsible for the 
delay in the submission of the veteran's application for 
benefits, and the Board notes that the veteran contends, in 
essence, that the findings of this investigation would be 
relevant to this claim.  

However, as noted above, the law, not facts, is dispositive 
in this matter.  Under the law governing effective dates, it 
does not matter why the veteran's application for veterans' 
benefits was not submitted prior to March 2001.  The VCAA 
does not require VA to undertake development of facts which, 
under the law, would be irrelevant to the determination of 
the correct effective date in this case, since, regardless of 
the facts found, the Board cannot, under 38 U.S.C.A. 
§ 5110(a) and (b), grant an effective date prior to the date 
the veteran submitted the application for benefits.  For this 
reason, there is no further duty to notify or assist the 
veteran, as all evidence which might be relevant to this 
appeal has been obtained.  

Certainly, information about the reasons why the veteran's 
application for benefits was not submitted prior to March 
2001 might be relevant to a claim before the Secretary for 
equitable relief under 38 U.S.C.A. § 503.  However, that is 
not the claim on appeal, and the Board does not have 
jurisdiction to decide a claim under 38 U.S.C.A. § 503.  The 
law is dispositive in this case, so further development of 
the facts or notification to the veteran about VA's duty to 
assist him would be futile, and is not required by the VCAA.   
All duties under the VCAA with respect to the claim before 
the Board have been met.

The law is dispositive of the claim.  The statutory 
provisions as to reasonable doubt are not applicable to find 
that the facts are in equipoise to warrant a more favorable 
decision where the law, not the facts, is dispositive.  See 
38 U.S.C.A. § 5107(b). The law does not authorize the Board 
to assign an effective date for a grant of service connection 
in this case which is prior to submission of the claim for 
service connection for that disability.  Because the law is 
dispositive, the appeal must be 
dismissed or denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for an effective date prior to March 28, 2001 for 
grants of service connection for right shoulder disability, 
for hearing loss, left ear, and for tinnitus, is without 
legal merit, and is denied as a matter of law.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

